DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 was filed after the mailing date of the Notice of Allowance on 3/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “automatically providing, by a client device to a server, information regarding the identity of data components comprising a user model stored at the client device, wherein each of said data components is associated with an attribute of a user of the client device; automatically identifying, by said server, data components that are missing in said user model, based, at least in part, on a reference model stored at said server; automatically sending, by said server, to said client device, said identified missing data components; automatically updating, by said client device, said user model to include said identified missing data components; and automatically sending, by said client device, data contained in one or more of said data components in said updated user model, to enable a service provided by said server”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  
Examiner has considered the prior art disclosed in the IDS filed 5/19/2022; while Dim teaches creating a user model using a component-based approach, and Fink teaches commercial modeling servers for personalization of the World Wide Web, neither reference, alone or in combination, specifically teaches identifying data components that are missing in a user model stored at a client device based on a reference model, sending said missing data components to said client device, and said client device updating said user model with said missing data components as claimed; Dim is silent with regards to clients entirely, and Fink only teaches user models and profiles being handled on servers.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441